                                          Case 5:17-cv-01834-LHK Document 237 Filed 09/09/19 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9
                                                                  NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12     IN RE ARRIS CABLE MODEM                            Case No. 17-CV-01834-LHK
Northern District of California
 United States District Court




                                  13     CONSUMER LITIGATION
                                                                                            CASE MANAGEMENT ORDER
                                  14

                                  15

                                  16

                                  17

                                  18          On August 20, 2019, the Court granted Defendant Arris’s motion for summary judgment

                                  19   as to Plaintiffs’ California claims and dismissed Plaintiffs’ unjust enrichment claim as abandoned.

                                  20   ECF No. 224. The Court then referred the parties to private mediation with a completion deadline

                                  21   of November 1, 2019 and set a case management conference for November 20, 2019 at 2 p.m.

                                  22   ECF No. 226.

                                  23          In the event this case does not settle, the parties shall submit a joint case management

                                  24   statement of no more than five pages on November 13, 2019. The parties shall discuss in their

                                  25   joint case management statement whether the remaining non-California claims in this case should

                                  26   be transferred to another venue, and whether a motion to transfer venue should be litigated.

                                  27   IT IS SO ORDERED.

                                  28                                                    1
                                       Case No. 17-CV-01834-LHK
                                       CASE MANAGEMENT ORDER
                                         Case 5:17-cv-01834-LHK Document 237 Filed 09/09/19 Page 2 of 2




                                   1

                                   2   Dated: September 9, 2019

                                   3                                       ______________________________________
                                                                           LUCY H. KOH
                                   4                                       United States District Judge
                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                        2
                                       Case No. 17-CV-01834-LHK
                                       CASE MANAGEMENT ORDER
